Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
 	
	Claims 1 and 5-23 are under consideration in the instant Office Action.

Information Disclosure Statement
The listing of references in the specification is not a proper information disclosure statement.  37 CFR 1.98(b) requires a list of all patents, publications, or other information submitted for consideration by the Office, and MPEP § 609.04(a) states, "the list may not be incorporated into the specification but must be submitted in a separate paper."  Therefore, unless the references have been cited by the examiner on form PTO-892, they have not been considered.

Specification
The use of the term Immunocal®, which is a trade name or a mark used in commerce, has been noted in this application. The term should be accompanied by the generic terminology; furthermore the term should be capitalized wherever it appears or, where appropriate, include a proper symbol indicating use in commerce such as ™, SM , or ® following the term.
Although the use of trade names and marks used in commerce (i.e., trademarks, service marks, certification marks, and collective marks) are permissible in patent applications, the proprietary nature of the marks should be respected and every effort 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1 and 5-23 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The terms "partially prevent", "partially preserve" and "partially reduce" in claims 10-16 are relative terms which renders the claim indefinite.  The terms "partially prevent", "partially preserve" and "partially reduce" are not defined by the claims, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  It is not clear how much does “partially” encompasses in the phrases partially preserve" and "partially reduce". Since there is no definition set out by Applicant in the instant specification, and the common interpretation of the term is vague, it is unclear how an artisan would determine if, or when, they are infringing on the claimed invention.
Claim 17 contains the trademark/trade name Immunocal®.  Where a trademark or trade name is used in a claim as a limitation to identify or describe a particular Ex parte Simpson, 218 USPQ 1020 (Bd. App. 1982).  The claim scope is uncertain since the trademark or trade name cannot be used properly to identify any particular material or product.  A trademark or trade name is used to identify a source of goods, and not the goods themselves.  Thus, a trademark or trade name does not identify or describe the goods associated with the trademark or trade name.  In the present case, the trademark/trade name is used to identify/describe a cysteine-rich whey protein isolate and, accordingly, the identification/description is indefinite.
Finally, independent claims 1 and 18 call for a method of preventing TBI in preamble of the claims but the body of the claim calls out the required result as increasing resilience of a subject to TBI. Therefore, it is unclear what the required result from the instantly claimed methods is.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.


Claims 1 and 5-23 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for ameliorating traumatic brain injury (TBI) symptoms and effects by the administration of a whey protein isolate and concentrate at a dose of 20 grams per day, does not reasonably provide enablement for preventing traumatic brain injury in a subject by the administration of a whey protein isolate and concentrate.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the invention commensurate in scope with these claims.
The factors to be considered in determining whether a disclosure would require undue experimentation include (1) the quantity of experimentation necessary, (2) the amount of direction or guidance presented, (3) the presence or absence of working examples, (4) the nature of the invention, (5) the state of the prior art, (6) the relative skill of those in the art, (7) the predictability or unpredictability of the art and, (8) the breadth of the claims. In re Wands, 8 USPQ2d, 1400 (CAFC 1988).
The instant claims call for a method of preventing TBI by administering a whey protein isolate and concentrate before injury occurs as a preventative measure. The instant claims are broad and generic while what is enabled is narrow and specific. The instant specification only provides support for the amelioration of neuronal injury and improvements of motor and cognitive function (see page 38 of instant specification). This treatment is targeted towards someone with TBI or at a high risk of suffering from a TBI. While the treatment provides a benefit in the animal models, it still fails to prevent TBI from occurring and therefore does not provide evidence that a TBI is prevented. 
The term “preventing” is generally understood in the art to encompass a total protection form disease or injury. Thus, given the high level of required effect, a high level of evidence showing prevention is also required. As noted above, however, there are no working examples in the instant specification demonstrating any therapy using the claimed whey protein isolate or Immunocal®, nor any examples directed to the prevention of TBI. Therefore, the instant specification does not provide evidence or substantial guidance commensurate in scope with the broadly claimed methods in how to use the method to prevent TBI.
Both at the time of filing and now, effective therapy for the treatment TBI, have eluded researchers. The instant specification itself does not teach any method or treatment that would prevent any TBI. The prior art teaches possible methods to alleviate symptoms of TBI, as discussed below, but does not teach any treatment that would prevent TBI from occurring. Thus, the relevant art recognizes the unpredictability of methods directed to preventing TBI and only suggest possible treatments to alleviate effects due to injury caused by TBI. The disclosure is not considered fully enabling for the claimed invention, since the state of the art only teaches methods to treat and alleviate symptoms of TBI, not prevent TBI.
The nature of the invention is clinical medicine comprising physiological modulation with a whey protein isolate of an injury to the central nervous system (CNS), and is therefore of the highest complexity due to the complex nature of the nervous 
As set forth above, inadequate guidance is presented in the specification to overcome the obstacles in practicing the claimed invention in its full scope.  The test of enablement is not whether any experimentation is necessary, but whether, if experimentation is necessary, it is undue. Given the breath of scope involving the instant claims, it would require undue experimentation for one of skill in the art to practice the claimed invention in its full scope. Therefore, the specification fails to provide enough guidance for one skilled in the art on how to practice the full scope of the instantly claimed method, thereby requiring trial and error experimentation to identify 
The scope of the claims must bear a reasonable correlation with the scope of enablement.  In re Fisher, 166 USPQ 18(CCPA 1970) indicates that the more unpredictable an area is, the more specific enablement is necessary in order to satisfy the statute.
Undue experimentation would be required to produce the invention commensurate with the breadth of the claims based on the disclosure of the instant specification and the knowledge in the art. Reasonable correlation must exist between the scope of the claims and scope of enablement set forth.  In view of the quantity of experimentation necessary, the limited working examples, the unpredictability of the art, the lack of sufficient guidance in the specification, and the breadth of the claims, it would take undue trial and error to practice full scope of the claimed invention. 
In conclusion, the instant claims encompass an invention of tremendous breadth, and essentially call for trial and error by the skilled artisan to begin discovering how to make the claimed invention without assisting the skilled artisan in such an endeavor, which amounts to undue experimentation and is therefore insufficient to constitute adequate enablement.
.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1 and 10-16 rejected under 35 U.S.C. 102(b) as being anticipated by Geng et al., US2013/0330428 (instant PTO-892).
Geng teaches preventing traumatic brain injury by administering a whey protein isolate (see paragraphs 3, 78, 102, 105, 158, 224 and claims 63 and 77-78) and reads on instant claim 1 since prevention of injury reads on pre-injury administration. While Geng is silent of the intended results of instant claims 10-16 of the preventative treatment with whey protein isolate on TBI it is clear that the same patient population treated with the same peptide would have the same characteristics and effects as the instantly claimed composition since there is no evidence to the contrary. Note that rejections for anticipation are appropriate when the prior art discloses a method (or product) that appears to be identical except that the art is silent as to an inherent property; see MPEP § 2112(III).  In such situations, the burden is on applicant to .  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1 and 5-23 are rejected under 35 U.S.C. 103 as being unpatentable over Geng et al., US2013/0330428 (instant PTO-892) and Ates et al., 2007 (instant PTO-892) in view of Ross et al., 2012 (IDS) and Bounous et al., US5,456,924 (instant PTO-892).
	Geng teaches treating TBI by administering whey protein isolate as in instant claims 1, and 10-16, as discussed above but does not teach identifying possible TBI 
	Ates teaches that the glutathione (GSH) levels are decreased in TBI subjects as compared to controls (see abstract). Ates teaches that administering resveratrol significantly increases GSH levels and attenuates stress and lesion volume in TBI (see abstract and page 138, 1st column, Figure 2). Ates teaches that the administration of resvesterol immediately after TBI confers substantial neuroprotection (see page 141, Discussion). Ates does not teach treating TBI with whey protein isolate or preemptive treatment.
	Ross teaches that glutathione (GSH) depletion is a recognized significant contributor to pathogenesis of neurodegenerative diseases and the GSH depletion exacerbates cell damage due to free radical generation. Ross teaches that increasing and preserving the levels of GSH are neuroprotective and suggest that augmentations of the available GSH pool is a therapeutic target for neurodegeneration. Ross teaches that a cysteine-rich, whey protein supplement, Immunocal® is novel therapeutic approach to increase GSH levels and mitigate oxidative damage in neurodegeneration (see abstract and pages 231, bottom of 1st and 2nd column, and page 233, bottom of 1st column and 2nd column) as in instant claims 1, 10, 17-18. Ross does not teach treating TBI with cysteine-rich, whey protein supplement.
	Bounous teaches that 20g diet of whey protein concentrate (WPC), Immunocal®, increases GSH (see column 1, lines 20-45 and column 2, lines, 20-30). Bounous teaches administering WPC daily over 12 weeks from a range of 8.4g-39.2g (see column, 4, lines 40-55 and claims 1, 4-5) as in instant claims 5-9, 17-18, 21-23. 
It would have been prima facie obvious to the person of ordinary skill in the art to arrive at the claimed invention from the disclosures of Geng, Ates, Ross and Bounous. The person of ordinary skill in the art would have been motivated to make and use the invention as claimed because Geng teaches treating TBI with whey protein isolate and concentrate. Ates teaches that GSH levels drop in TBI and increasing GSH levels leads to improvement in those patients. Therefore, one of ordinary skill in the art would be motivated to increase GSH levels in TBI patients with whey protein concentrate since it has been shown to be neuroprotective by Ates and Ross. Finally, one of ordinary skill in the art would be motivated to identify subjects at risk having a TBI occurrence due to occupation or action and administer the whey protein isolate and concentrate to guard against neuronal injury due to TBI in view of Ates and Ross’s teachings that increased GSH levels are neuroprotective. Finally, in view of Bounous’ teachings that one may have a daily intake of whey protein concentrate over multiple weeks increases the stores GSH levels would motivate one of ordinary skill to prophylactically administer the treatment to potential TBI subjects to decrease the possible neurological effects causes by a TBI. The person of ordinary skill in the art would have had a reasonable expectation of success based on the cumulative disclosures of these prior art references. 

Conclusion
No claims are allowed.

Advisory Information
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AURORA M. FONTAINHAS whose telephone number is 571-272-2952.  The examiner can normally be reached on Monday - Friday (8AM - 4PM).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Stucker can be reached on (571)272-0911.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.